DETAILED ACTION
This action is responsive to communications filed 22 October 2020.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
The cited references neither teach nor suggest at least “the first fog node stores the copy of the reservation to monitor availability of the first fog node at the future time”, see Remarks page 9.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitation of “the first fog node stores the copy of the reservation to monitor availability of the first fog node at the future time”, under broadest reasonable interpretation, merely denotes that a fog node stores a copy of a reservation for monitoring for availability at a future time. Ku at least discloses and/or teaches dynamic resource allocation for public clouds, see 0033, 0058. Ku does not explicitly disclose a node of the public cloud storing a copy of the reservation for monitoring availability of the node at a future time; however, Jamjoom at least discloses and/or teaches a system comprising a resource inventory mechanism that operates on the node associated with the requested resource type to resolve dependencies defined by a dependency data structure, e.g. resolving a time slot dependency for a request of a resource as defined by a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US-20180176148-A1) hereinafter Ku in view of Jamjoom et al. (US-20120042256-A1) hereinafter Jamjoom in view of MCMANUS (US-20160300162-A1) hereinafter McManus in view of Srikanth et al. (US-9489243-B2) hereinafter Srikanth further in view of Y. Ai, M. Peng, K. Zhang, Edge cloud computing technologies for internet of things: A primer, Digital Communications and Networks (2017), doi: 10.1016/j.dcan.2017.07.001, NPL.
Regarding claim 1, Ku discloses: 
A system, comprising: 
an end device ([0060] computing device 500 [0038] e.g. a client to perform method 200) comprising a load application ([0063] program 515) configured to: 
estimate future resource usage for a future operation to be executed by the end device at a future time ([0040] predict resource usage for a future time period for the client); and 
transmit a request to reserve one or more computing resources to satisfy the estimated future resource usage ([0033] bid for on a spot at the time of use or automatically reserving, see (FIG. 1) client devices 170A-B; User Devices 180A-B [0035] connected to computing resources 150 via network 160 [0062] e.g. via a communication connection part, wherein when a client identifies the resources needed [0044] see step 250, a client reserves resources based on the identified resources, wherein automatically reserving resources requires a client to send a request to the network to reserve the resources found in computing resources 150, and wherein the client is configured to automatically request for resources in a future time period (reserving resources for a future time)); and 
reserve one or more computing resources of the first node for the future time ([0058] reserve the resource for use during the indicated time period);
	Ku does not explicitly disclose:
transmit a request to reserve one or more fog computing resources to satisfy the estimated future resource usage; and 
	a fog orchestrator comprising a reservation application configured to:
receive the request from the end device, wherein the request comprises the future time and a duration
responsive to receiving the request from the end device:
identify a plurality of pre-existing reservations for the future time on a first fog node of the plurality of fog nodes;
identify a predefined standby portion of resources for the first fog node, wherein the predefined standby portion of resources comprises resources that cannot be reserved for future times but that can be allocated for immediate use upon request; and
determine, based on the plurality of pre-existing reservations and the predefined standby portion of resources, that sufficient fog computing resources will be available at the future time on at least the first fog node; 
reserve one or more fog computing resources of the first fog node for the future time;

transmit an address corresponding to the first fog node to the end device.
However, Jamjoom discloses:
an orchestrator comprising a reservation application ([FIG. 8] [0062] system 300 with HPC/cloud management component 302 [0066] that interacts with a resource management component 304) configured to:
receive the request from the end device ([0075] system 300 is built for users to reserve a time slot for the amount of resources needed, e.g. via reservation request received by the system), wherein the request comprises the future time and a duration ([0075] reservation request may be represented by a 3-tuple as (start time (i.e. future time), duration, number of compute nodes))
responsive to receiving the request from the end device ([0038] users will need to submit the resource request to the batch system for rescheduling the resource [0035] user requests are mapped to items in the catalog so that computing resources can be used efficiently):
identify a plurality of pre-existing reservations for the future time on a first node of the plurality of nodes ([0039] resource enforcement mechanism checks if the users have a reserved time slot for the given resource [0040] resources, e.g. nodes with computing power [0044] each node represents a set of 3D resources which are related and dependent on each other), 
([0080] enable a user to access resource availability and schedules [0085] resources may have an entity association, e.g. present use (i.e. not future allocation; standby));
determine, based on the plurality of pre-existing reservations and the predefined standby portion of resources ([0080] enable a user to access resource availability and schedules), that sufficient computing resources will be available at the future time on at least the first node ([0080] enable a user to access resource availability and schedules, and to enable a user to negotiate and reschedule with one or more other entities or other modes [0021] to know how much of a resource inventory is available for hire or scheduling);
transmit, to the first node, a copy of the reservation ([0071] users can make reservations on the resource [0084] resource inventory mechanism resolves dependencies by changing respective resource types of nodes to satisfy the request for the respective resource, wherein the operations may include reservation [0008] when a request for a respective resource type is received, resource inventory mechanism associated with that request operates on the node associated with the requested resource type to resolve all dependencies (i.e. resource inventory mechanism of node receives a copy of the reservation)), wherein the copy of the reservation specifies (i) the future time ([0075] start time, e.g. time in the future), (ii) the duration ([0075] duration), (iii) the estimated future resource usage ([0075] number of compute nodes, e.g. compute nodes needed at the future time, see [0052] quad-core chip, e.g. compute node), and (iv) an identity of the end device ([0075] reservation request may be represented by a 3-tuple as (start time (i.e. future time), duration, number of compute nodes (i.e. estimated future resource usage, e.g. compute nodes needed at the future time, [0052] quad-core chip, e.g. compute node)) [0036] users need to schedule and reserve the time slot for the resources from the system and/or the system does the scheduling and assigning of the time slots and resources for the users, wherein a reservation must identify the user so as to reserve the appropriate resources for the appropriate user [0061] check if the users have a reserved time slot, wherein if a reservation denotes a user it requires that the reservation includes an identity of the user (i.e. identity of the end device such as that of the user)) wherein the first fog Page 2PATENTApp. Ser. No.: 15/891,189Atty. Dkt. No.: 1015015US01 (094472)PS Ref. No.: 1654.094472node stores the copy of the reservation to monitor availability of the first fog node at the future time ([0008] when a request for a respective resource type is received, resource inventory mechanism associated with that request operates on the node associated with the requested resource type to resolve all dependencies (i.e. resource inventory mechanism of node receives a copy of the reservation) [0084] changing respective resource types of nodes (i.e. stored dependencies of resource, a reservation, based on a request), e.g. time slot, etc. wherein a time slot of a node indicates the time the resource is reserved, i.e. a node reserved for a time slot must be available for that time slot regarding the reservation [0082-0083] dependency data structure is configured to have one or more nodes where each node is associated with at least one of the resources types in the catalog data structure, wherein the resource inventory mechanism associated with that request operates on the node associated with the requested resource type to resolve all dependencies defined by the dependency data structure related to the resource type and operation, i.e. a reservation for a future time requires the node to be available at that time, see [0021] make it easier to know how much of a resource inventory is available for hire or scheduling, i.e. utilizing the resource catalog is equated to monitoring for a nodes availability, such as to hire or schedule);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku in view of Jamjoom to have utilized an orchestrator so as to receive a user request for resource reservation, wherein responsive to receiving 
	Ku-Jamjoom do not explicitly disclose:
	the fog computing environment,
wherein the predefined standby portion of resources comprises resources that cannot be reserved for future times and can only be allocated for immediate use upon request;
transmit an address corresponding to the first fog node to the end device.
	However, McManus discloses:
wherein the predefined standby portion of resources comprises resources that cannot be reserved for future times and can only be allocated for immediate use upon request ([0036] non-reservable resource slots, e.g. resource slots that are at least initially available for use by the users that access the resource using the primary access);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom in view of McManus to have predefined standby resources only be allocated for immediate use. One of ordinary skill in the art would have been motivated to do so to have resource slots be at least initially available for use by the users that access the resource using the primary access (McManus [0036]).

the fog computing environment,
transmit an address corresponding to the first fog node to the end device.
	However, Srikanth discloses:
transmit an address corresponding to the first node to the end device ([col. 11, ls. 30-34] presenting available computing resources into one or more offers to the user), see (FIG. 1) wherein the users 102 or user’s agent 106 is in direct connection with a federation servers 110 and computing resource providers 112 [col. 3, ls. 43-49] where the user’s agent or federation server may interact with resource providers or computing resources indirectly or directly, wherein the resources presented to the user require the address of the resources to be presented for a user and/or his agent to establish a direct connection with the resource).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus in view of Srikanth to return the address of the node to the requesting device regarding the assigned resources. One of ordinary skill in the art would have been motivated to do so to enable a server to enable interaction with homogenous and heterogeneous on-demand computing environments as well as other federated on-demand computing environments (Srikanth, [col. 2, ls. 36-67]).
Ku-Jamjoom-McManus-Srikanth do not explicitly disclose: the fog computing environment.
However, Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth in view of Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Regarding claim 2, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The system of claim 1, set forth above,
Ku discloses:
wherein the load application transmits the request to reserve the one or more computing resources upon determining that the future resource usage exceeds a predefined threshold ([0052-0054] reserves a set of resources for the future time period for each client based on the simulated possible future workloads requires that the request be performed after the simulated workloads (i.e. based on a determining of usage exceeding a threshold), wherein identified resources to be reserved exceed the available resources (i.e. predefined threshold of available resources), e.g. such as with a lower performance threshold; reserving the resources (such as 385 GB instead of 500 GB for a first client)). 
Ku does not explicitly disclose: the fog computing environment.
However, Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Regarding claim 3, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The system of claim 1, set forth above,
Ku discloses:
wherein the request to reserve one or more computing resources includes a load profile of the estimated future resource usage ([0044] reserves a set of resources for the future time period for the client based on the simulated possible future workloads for the future time period for the client), wherein the load profile comprises an indication of one or more needed software resources ([0033] resources, such as applications and storage, wherein an application is software).
Ku does not explicitly disclose: 
the fog computing environment.
However, Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Regarding claim 5, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The system of claim 1, as set forth above, wherein the load application is further configured to:
Ku-Jamjoom-McManus do not explicitly disclose:
receive an address of the one or more fog computing resources; and
use the one or more fog computing resources to execute the future operation.
However, Srikanth discloses:
receive an address of the one or more computing resources ([col. 11, ls. 30-34] presenting available computing resources into one or more offers to the user), see (FIG. 1) wherein the users 102 or user’s agent 106 is in direct connection with a federation servers 110 and computing resource providers 112); and 
use the one or more computing resources to execute the future operation ([col. 11, ls. 30-34] presenting available computing resources into one or more offers to the user), see (FIG. 1) wherein the users 102 or user’s agent 106 is in direct connection with a federation servers 110 and computing resource providers 112 [col. 3, ls. 43-49] where the user’s agent or federation server may interact with resource providers or computing resources indirectly or directly, wherein the resources presented to the user require the address of the resources to be presented for a user and/or his agent to establish a direct connection with the resource [col. 14, ls. 29-30] resources assigned to a user to be utilized by a user [col. 3, ls. 1-25] such as for future utilization demands of the user).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to receive an address or the one or more resources and utilize the resource to execute the future operation. One of ordinary skill in the art would have been motivated to do so to enable a server to enable interaction with homogenous and heterogeneous on-demand computing environments as well as other federated on-demand computing environments (Srikanth, [col. 2, ls. 36-67]).
Ku-Jamjoom-McManus-Srikanth do not explicitly disclose: the fog computing environment.
However, Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).

Regarding claim 8, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The media of claim 6, set forth above,
Ku discloses:
wherein the request to reserve the computing resource includes a length of time during which the computing resource will be used by the end device ([0033] future time period, i.e. wherein possible workloads for a future time period of a client are generated [0044] for simulating a workload for the future time period to automatically reserve (automatically request resources for a future time period, wherein the request comprises the time period of use) based on the required resources for the future time period).
Ku does not explicitly disclose: the fog computing environment.
However, Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between 
Regarding claim 9, it does not further define nor teach over the limitations of claim 3, therefore, claim 9 is rejected for at least the same reasons set forth above as in claim 3.
Regarding claim 14, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The media of claim 6, set forth above,
Ku-Jamjoom-McManus-Srikanth do not explicitly disclose:
wherein the plurality of fog nodes are located at an edge of a network near the end device.
However, Ai discloses:
wherein the plurality of fog nodes are located at an edge of a network near the end device ([pg. 17, FIG. 5] wherein fog nodes are located at the edge of a network near the end devices, [pg. 16, para. 0002] e.g. fog nodes applicable at the edge).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system, wherein fog nodes are located at the edge of a network near the end devices. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Regarding claim 16, it does not further define nor teach over the limitations of claim 1, therefore, claim 16 is rejected for at least the same reasons set forth above as in claim 1.
Regarding claims 18-19, they do not further define nor teach over the limitations of claims 8 and 3, respectively, therefore, they are rejected for at least the same reasons set forth above as in claims 8 and 3, respectively.
Claims 4, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ku-Jamjoom-McManus-Srikanth-Ai in view of ALVAREZ CALLAU et al. (US-20180302340-A1) hereinafter Alvarez Callau.
Regarding claim 4, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The system of claim 1, set forth above,
Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Ku-Jamjoom-McManus-Srikanth-Ai do not explicitly disclose:
wherein the request to reserve one or more computing resources includes a first geographic location where the end device will be during execution of the future operation, and wherein determining that sufficient computing resources are available comprises evaluating availability of one or more nodes associated with the first geographic location.
However, Alvarez Callau discloses:
([0085] predicted resource schedule includes geographical region associated with a particular service, i.e. a first service for a first geographic location), and wherein determining that sufficient computing resources are available comprises evaluating availability of one or more nodes associated with the first geographic location ([0036] e.g. first data center experiencing a fault (i.e. not available) then adjust allocation values to other data centers to the geographical region (i.e. available)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai in view of Alvarez Callau to include a geographical location in a request for reservation of computing resources, and further wherein determining resource availability comprises availability of the node at the geographic location on a fog computing system. One of ordinary skill in the art would have been motivated to do so to require a particular service associated with a particular geographical region (Alvarez Callau, [0085]).
Regarding claim 10, it does not further define nor teach over the limitations of claim 4, therefore, claim 10 is rejected for at least the same reasons set forth above as in claim 4.
Regarding claim 11, Ku-Jamjoom-McManus-Srikanth-Ai-(Alvarez Callau) disclose:
The media of claim 10, set forth above,
Ku discloses:
a second specified future time during a window of time indicated by the request ([0033] future time period (e.g. second time period different than first), i.e. wherein possible workloads for a future time period of a client are generated [0044] for simulating a workload for the future time period to automatically reserve (automatically request resources for a future time period, wherein the request comprises the time period of use) based on the required resources for the future time period),

wherein the request to reserve the fog computing resource further includes a second geographic location where the end device will be located, the operation further comprising:
determining that sufficient fog computing resources are available at the second specified future time on a second fog node; and
reserving fog computing resource of the second fog node for the second specified future time.
However, Jamjoom discloses:
determining that sufficient computing resources are available at the second specified future time on a second node ([0080] enable a user to access resource availability and schedules, and to enable a user to negotiate and reschedule with one or more other entities or other modes [0021] to know how much of a resource inventory is available for hire or scheduling, i.e. a second time on a second node, see [0040] resources, e.g. nodes with computing power (multiple nodes));
reserving computing resource of the second node for the second specified future time ([0035] provides a resource availability view for users for efficient reservations and re-scheduling, e.g. reserving resources [0040] resources, e.g. nodes with computing power, such as a second node);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of K Ku-Jamjoom-McManus-Srikanth-Ai-(Alvarez Callau) to have multiple nodes of which to reserve resources at specified times. One of ordinary skill in the art would have been motivated to do so to transform HPC resources into a set of computable resource catalogs to make it easier to know how much of a resource inventory is available for hire or scheduling (Jamjoom, [0021]).
Ku-Jamjoom do not explicitly disclose:
wherein the request to reserve the fog computing resource further includes a second geographic location where the end device will be located

the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai-(Alvarez Callau) to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Ku-Jamjoom-Ai do not explicitly disclose:
wherein the request to reserve the computing resource further includes a second geographic location where the end device will be located.Attorney Docket No.: CPOL1015015US01 (094472)
However, Alvarez Callau discloses:
wherein the request to reserve the computing resource further includes a second geographic location where the end device will be located ([0068] scaling performed based on predictive resource schedule generated, e.g. for multiple resources related to multiple geographical regions, e.g. a second region related to the particular service [0020] e.g. allocating respective VMs to tenants in multiple geographical regions).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai-(Alvarez 
Regarding claim 20, it does not further define nor teach over the limitations of claim 4, therefore, claim 20 is rejected for at least the same reasons set forth above as in claim 4.
Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Ku-Jamjoom-McManus-Srikanth-Ai in view of SAMA et al. (US-20160036920-A1) hereinafter Sama.
Regarding claim 7, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The media of claim 6, set forth above,
Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Ku-Jamjoom-McManus-Srikanth-Ai do not explicitly disclose:

However, Sama discloses:
wherein the request was transmitted by a proxy acting on behalf of the end device ([0038] well known in the art to have a proxy act as an intermediary for requests from clients seeking resources from other servers).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai in view of Sama to utilize a proxy in the resource allocation system. One of ordinary skill in the art would have been motivated to do so as it is well known in the art that proxies are utilized for intermediaries for requests from clients to servers (Sama, [0038]).
Regarding claim 17, it does not further define nor teach over the limitations in claim 7, therefore, it is rejected for at least the same reasons as set forth above in claim 7.
   Claims 12-13, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Ku-Jamjoom-McManus-Srikanth-Ai in view of Jackson (US-20120179824-A1).
Regarding claim 12, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The media of claim 6, set forth above,
Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).

Ku-Jamjoom-McManus-Srikanth-Ai do not explicitly disclose:
wherein the request to reserve the computing resource includes security requirements of the requested computing resource, wherein the security requirements include encryption requirements.
However, Jackson discloses:
wherein the request ([0061] selected for use) to reserve the computing resource ([0085] for reservation, provision, allocation, etc.) includes security requirements of the requested computing resource ([0061] compute environments selected based on security, personal preferences, etc.), wherein the security requirements include encryption requirements ([0079] e.g. encryption-related export restrictions of workloads).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai in view of Jackson in order to utilize a security requirement within a request for a resource, wherein the security requirement includes an encryption requirement. One of ordinary skill in the art would have been motivated to do so as to implement a service level agreement (SLA) with a promise or guarantee of a particular quality of service that meets the requirements of a submitter (Jackson, [0006]).
Regarding claim 13, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The media of claim 6, set forth above,
Ai discloses:
([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary skill in the art would have been motivated to do so as to implement a system inter-operated between other edge and cloud services, wherein a more localized system is utilized for supporting high data rates and lower latency (Ai, [pgs. 15-16]).
Ku-Jamjoom-McManus-Srikanth-Ai do not explicitly disclose:
wherein the request to reserve the computing resource includes a request for redundant computing resources, the operation further comprising:
reserving computing resources on two or more nodes of the plurality of nodes, wherein the two or more nodes will execute one or more operations for the end device in parallel.
However, Jackson discloses:
wherein the request to reserve ([0061] selected for use) the computing resource ([0085] for reservation, provision, allocation, etc.) includes a request for redundant computing resources ([0047] requestor requests in SLA requirement for failure of services to migrate workload to another cloud, e.g. failover (redundancy) of set of resources for workload failure prevention), the operation further comprising:
([0049] selected resources (i.e. multiple), reservations migrated to maintain SLA requirements [0054] where resources span different environments), wherein the two or more nodes will execute one or more operations for the end device in parallel ([0054] identify two similar but separate sets of compute resources which may be in the same environment or may span different environments, which can in parallel or alternately process the workload).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai in view of Jackson in order to utilize a redundancy requirement within a request for a resource and wherein two or more nodes can execute operations in parallel. One of ordinary skill in the art would have been motivated to do so as to implement a service level agreement (SLA) with a promise or guarantee of a particular quality of service that meets the requirements of a submitter (Jackson, [0006]).
Regarding claim 15, Ku-Jamjoom-McManus-Srikanth-Ai disclose:
The media of claim 6, set forth above, the operation further comprising:
Ai discloses:
the fog computing environment ([pgs. 14-18] fog computing [pg. 16, para. 0002] wherein fog nodes provide general computational capabilities for provisioning supplementary computational throughput via components such as graphics processing units (GPUs) field programmable gate arrays (FPGAs) and sensors or actuators connected to the fog node for, in example, sensor data acquisition/collection, command and control of sensors/actuators, aggregating data and turning data into knowledge, communications, processing, and storage, or the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai to implement a system for resource allocation and scheduling on a fog computing system. One of ordinary 
Ku-Jamjoom-McManus-Srikanth-Ai do not explicitly disclose:
determining that a device that transmitted the request to reserve the computing resource is authorized to reserve the computing resource.
However, Jackson discloses:
determining that a device that transmitted the request ([0059] submitter of request) to reserve the computing resource is authorized to reserve the computing resource ([0059] wherein particular resources from resource environments narrowed/only available for selection based on authorization associated with submitter the request, e.g. determined to be available/accessible for the requestor).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ku-Jamjoom-McManus-Srikanth-Ai in view of Jackson in order to utilize an authorization requirement within a request for a resource. One of ordinary skill in the art would have been motivated to do so as to implement a service level agreement (SLA) with a promise or guarantee of a particular quality of service that meets the requirements of a submitter (Jackson, [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Black et al. (US-20140046716-A1) AUTOMATED MANAGEMENT OF PHYSICAL RESOURCE SCHEDULING;
KATTEPUR et al. (US-20180109428-A1) OPTIMAL DEPLOYMENT OF FOG COMPUTATIONS IN IOT ENVIRONMENTS;
MUKUND et al. (US-20190215381-A1) MOBILE EDGE COMPUTING: METHOD TO MAINTAIN REACHABILITY OF APPS MOVING BETWEEN FOG AND CLOUD, USING DUPLICATE EIDS;
Qaisar (US-20170048308-A1) SYSTEM AND APPARATUS FOR NETWORK CONSCIOUS EDGE TO CLOUD SENSING, ANALYTICS, ACTUATION AND VIRTUALIZATION;
Jackson (US-8037475-B1) SYSTEM AND METHOD FOR PROVIDING DYNAMIC PROVISIONING WITHIN A COMPUT ENVIRONMENT;
Devarakonda et al. (US-20060271544-A1) METHODS AND APPARATUS FOR SELECTIVE WORKLOAD OFF-LOADING ACROSS MULTIPLE DATA CENTERS;
GOSHEN et al. (US-20070002897-A1) MEANS AND METHODS FOR DYNAMICALLY ALLOCATING BANDWIDTH;
Moallemi et al. (US-20070254728-A1) DYNAMIC DISTRIBUTION OF DEVICE FUNCTIONALITY AND RESOURCE MANAGEMENT;
Zetterman et al. (US-20110082935-A1) WIRELESS RESOURCE SHARING FRAMEWORK;
Ben-Zvi et al. (US-20110145393-A1) METHOD FOR DYNAMIC RESERVATION OF CLOUD AND ON PREMISES COMPUTING RESOURCES FOR SOFTWARE EXECUTION;
Chetlur et al. (US-20110271309-A1) SESSION LIFE-CYCLE QUALITY-OF-EXPERIENCE ORCHESTRATION FOR VOD FLOWS IN WIRELESS BROADBAND NETWORKS;
Devarakonda et al. (US-20130019015-A1) APPLICATION RESOURCE MANAGER OVER A CLOUD;
Krotkov et al. (US-9742684-B1) ADAPTIVE SERVICE SCALING;
Mick et al. (US-20130304903-A1) MARKET-BASED VIRTUAL MACHINE ALLOCATION;
McMurry (US-20150215228-A1) METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR A CLOUD-BASED VIRTUALIZATION ORCHESTRATOR;
Ahnn et al. (US-20150261274-A1) ELECTRONIC SYSTEM WITH OFFLOADING MECHANISM AND METHOD OF OPERATION THEREOF;
Doddavula et al. (US-20140289412-A1) SYSTEMS AND METHODS FOR ALLOCATING ONE OR MORE RESOURCES IN A COMPOSITE CLOUD ENVIRONMENT;
FANG et al. (US-20160253215-A1) RESOURCE CONSUMPTION OPTIMIZATION;
Singh et al. (US-20150317081-A1) ADAPTIVE SYSTEM PROVISIONING;
BAUGHMAN et al. (US-20150350108-A1) ADJUSTING CLOUD RESOURCE ALLOCATION;
Bryant et al. (US-20160266936-A1) MANAGING RESOURCES OF A SHARED POOL OF CONFIGURABLE COMPUTING RESOURCES;
Cao et al. (US-20160373377-A1) MANAGING A SET OF ASSETS OF A SHARED POOL OF CONFIGURABLE COMPUTING RESOURCES;
Binotto et al. (US-20170270450-A1) HYBRID CLOUD OPERATION PLANNING AND OPTIMIZATION;
Liu et al. (US-20170337091-A1) ALLOCATING COMPUTE OFFLOAD RESOURCES;
Sexton et al. (US-10261838-B2) METHOD AND DEVICE FOR ALLOCATING RESOURCES IN A SYSTEM;
CHIN et al. (US-20170093642-A1) RESOURCE PLANNING SYSTEM FOR CLOUD COMPUTING;
Chen, II et al. (US-10061621-B1) MANAGING RESOURCES IN A CONFIGURABLE COMPUTING ENVIRONMENT.
M. Aazam, E. Huh, Fog Computing Micro Datacenter Based Dynamic Resource Estimation and Pricing Model for IoT (2015), doi: 10.1109/aina.2015.254
O. Skarlat, S. Schulte, M. Borkowski, Resource Provisioning for IoT Services in the Fog (2016), doi: 10.1109/soca.2016.10
S. Shekhar, A. Gokhale, Dynamic Resource Management Across Cloud-Edge Resources for Performance-Sensitive Applications (2017), doi: 10.1109/ccgrid.2017.120
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453